
	
		II
		112th CONGRESS
		1st Session
		S. 1800
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the use of Federal funds for any universal or
		  mandatory mental health screening program.
	
	
		1.Short titleThis Act may be cited as the
			 Parental Consent Act of
			 2011.
		2.FindingsThe Congress finds as follows:
			(1)The United States
			 Preventive Services Task Force (USPSTF) issued findings and recommendations
			 against screening for suicide that corroborate those of the Canadian Preventive
			 Services Task Force, USPSTF found no evidence that screening for suicide
			 risk reduces suicide attempts or mortality. There is limited evidence on the
			 accuracy of screening tools to identify suicide risk in the primary care
			 setting, including tools to identify those at high risk..
			(2)The 1999 Surgeon
			 General’s report on mental health admitted the serious conflicts in the medical
			 literature regarding the definitions of mental health and mental illness when
			 it said, In other words, what it means to be mentally healthy is subject
			 to many different interpretations that are rooted in value judgments that may
			 vary across cultures. The challenge of defining mental health has stalled the
			 development of programs to foster mental health (Secker, 1998).
			 ….
			(3)A 2005 report by
			 the National Center for Infant and Early Childhood Health Policy admitted, with
			 respect to the psychiatric screening of children from birth to age 5, the
			 following: We have mentioned a number of the problems for the new field
			 of IMH [Infant Mental Health] throughout this paper, and many of them
			 complicate examining outcomes.. Briefly, such problems include:
				(A)Lack of
			 baseline.
				(B)Lack of agreement
			 about diagnosis.
				(C)Criteria for
			 referrals or acceptance into services are not always well defined.
				(D)Lack of
			 longitudinal outcome studies.
				(E)Appropriate
			 assessment and treatment requires multiple informants involved with the young
			 child: parents, clinicians, child care staff, preschool staff, medical
			 personnel, and other service providers.
				(F)Broad parameters
			 for determining socioemotional outcomes are not clearly defined, although much
			 attention is now being given to school readiness.
				(4)Authors of the
			 bible of psychiatric diagnosis, the Diagnostic and Statistical Manual, admit
			 that the diagnostic criteria for mental illness are vague, saying,
			 DSM–IV criteria remain a consensus without clear empirical data
			 supporting the number of items required for the diagnosis. … Furthermore, the
			 behavioral characteristics specified in DSM–IV, despite efforts to standardize
			 them, remain subjective. … (American Psychiatric Association Committee
			 on the Diagnostic and Statistical Manual (DSM–IV 1994), pp. 1162–1163).
			(5)Because of the
			 subjectivity of psychiatric diagnosis, it is all too easy for a psychiatrist to
			 label a person’s disagreement with the psychiatrist’s political beliefs a
			 mental disorder.
			(6)Efforts are
			 underway to add a diagnosis of extreme intolerance to the
			 Diagnostic and Statistical Manual. Prisoners in the California State penal
			 system judged to have this extreme intolerance based on race or sexual
			 orientation are considered to be delusional and are being medicated with
			 anti-psychotic drugs (Washington Post 12/10/05).
			(7)At least one
			 federally funded school violence prevention program has suggested that a child
			 who shares his or her parent’s traditional values may be likely to instigate
			 school violence.
			(8)Despite many
			 statements in the popular press and by groups promoting the psychiatric
			 labeling and medication of children, that ADD/ADHD is due to a chemical
			 imbalance in the brain, the 1998 National Institutes of Health Consensus
			 Conference said, … further research is necessary to firmly establish
			 ADHD as a brain disorder. This is not unique to ADHD, but applies as well to
			 most psychiatric disorders, including disabling diseases such as schizophrenia.
			 … Although an independent diagnostic test for ADHD does not exist. … Finally,
			 after years of clinical research and experience with ADHD, our knowledge about
			 the cause or causes of ADHD remains speculative..
			(9)There has been a
			 precipitous increase in the prescription rates of psychiatric drugs in
			 children:
				(A)The use of
			 antipsychotic medication in children has increased nearly fivefold between 1995
			 and 2002 with more than 2.5 million children receiving these medications, the
			 youngest being 18 months old (Vanderbilt University, 2006).
				(B)More than 2.2
			 million children are receiving more than one psychotropic drug at one time with
			 no scientific evidence of safety or effectiveness (Medco Health Solutions,
			 2006).
				(C)More money was
			 spent on psychiatric drugs for children than on antibiotics or asthma
			 medication in 2003 (Medco Trends, 2004).
				(10)A September 2004
			 Food and Drug Administration hearing found that more than two-thirds of studies
			 of antidepressants given to depressed children showed that they were no more
			 effective than placebo, or sugar pills, and that only the positive trials were
			 published by the pharmaceutical industry. The lack of effectiveness of
			 antidepressants has been known by the Food and Drug Administration since at
			 least 2000 when, according to the Food and Drug Administration Background
			 Comments on Pediatric Depression, Robert Temple of the Food and Drug
			 Administration Office of Drug Evaluation acknowledged the preponderance
			 of negative studies of antidepressants in pediatric populations. The
			 Surgeon General’s report said of stimulant medication like Ritalin,
			 However, psychostimulants do not appear to achieve long-term changes in
			 outcomes such as peer relationships, social or academic skills, or school
			 achievement..
			(11)The Food and Drug
			 Administration finally acknowledged by issuing its most severe Black Box
			 Warnings in September 2004, that the newer antidepressants are related to
			 suicidal thoughts and actions in children and that this data was hidden for
			 years. A confirmatory review of that data published in 2006 by Columbia
			 University’s department of psychiatry, which is also the originator of the
			 TeenScreen instrument, found that in children and adolescents (aged 6–18
			 years), antidepressant drug treatment was significantly associated with suicide
			 attempts … and suicide deaths. …. The Food and Drug Administration had
			 over 2,000 reports of completed suicides from 1987 to 1995 for the drug Prozac
			 alone, which by the agency’s own calculations represent but a fraction of the
			 suicides. Prozac is the only such drug approved by the Food and Drug
			 Administration for use in children.
			(12)Other possible
			 side effects of psychiatric medication used in children include mania,
			 violence, dependence, weight gain, and insomnia from the newer antidepressants;
			 cardiac toxicity including lethal arrhythmias from the older antidepressants;
			 growth suppression, psychosis, and violence from stimulants; and diabetes from
			 the newer anti-psychotic medications.
			(13)Parents are
			 already being coerced to put their children on psychiatric medications and some
			 children are dying because of it. Universal or mandatory mental health
			 screening and the accompanying treatments recommended by the New Freedom
			 Commission on Mental Health will only increase that problem. Across the
			 country, Patricia Weathers, the Carroll Family, the Johnston Family, and the
			 Salazar Family were all charged or threatened with child abuse charges for
			 refusing or taking their children off of psychiatric medications.
			(14)The United States
			 Supreme Court in Pierce versus Society of Sisters (268 U.S. 510 (1925)) held
			 that parents have a right to direct the education and upbringing of their
			 children.
			(15)Universal or
			 mandatory mental health screening violates the right of parents to direct and
			 control the upbringing of their children.
			(16)Federal funds
			 should never be used to support programs that could lead to the increased
			 over-medication of children, the stigmatization of children and adults as
			 mentally disturbed based on their political or other beliefs, or the violation
			 of the liberty and privacy of Americans by subjecting them to invasive
			 mental health screening (the results of which are placed in
			 medical records which are available to government officials and special
			 interests without the patient’s consent).
			3.Prohibition
			 against federal funding of universal or mandatory mental health
			 screening
			(a)Universal or
			 mandatory mental health screening programNo Federal funds may be
			 used to establish or implement any universal or mandatory mental health,
			 psychiatric, or socioemotional screening program.
			(b)Refusal To
			 consent as basis of a charge of child abuse or education
			 neglectNo Federal education funds may be paid to any local
			 educational agency or other instrument of government that uses the refusal of a
			 parent or legal guardian to provide express, written, voluntary, informed
			 consent to mental health screening for his or her child as the basis of a
			 charge of child abuse, child neglect, medical neglect, or education neglect
			 until the agency or instrument demonstrates that it is no longer using such
			 refusal as a basis of such a charge.
			(c)DefinitionFor
			 purposes of this Act, the term universal or mandatory mental health,
			 psychiatric, or socioemotional screening program—
				(1)means any mental
			 health screening program in which a set of individuals (other than members of
			 the Armed Forces or individuals serving a sentence resulting from conviction
			 for a criminal offense) is automatically screened without regard to whether
			 there was a prior indication of a need for mental health treatment; and
				(2)includes—
					(A)any program of
			 State incentive grants for transformation to implement recommendations in the
			 July 2003 report of the New Freedom Commission on Mental Health, the State
			 Early Childhood Comprehensive System, grants for TeenScreen, and the
			 Foundations for Learning Grants; and
					(B)any student mental
			 health screening program that allows mental health screening of individuals
			 under 18 years of age without the express, written, voluntary, informed consent
			 of the parent or legal guardian of the individual involved.
					
